DETAILED ACTION

The following is a non-final office action is response to communications received on 04/13/2020.  Claims 18-39 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,588,751. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.

As the structural limitations and orientations of the method/device are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-22, 25-27, 29, 30, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer et al. (WO 2018/024825 A1) in view of Case et al. (US 8,652,212).

    PNG
    media_image1.png
    490
    720
    media_image1.png
    Greyscale

Regarding Claim 18, Broghammer discloses the invention substantially as claimed.  Broghammer teaches a method of manufacturing an orthopedic implant, the method comprising: producing a structural body (28) having a port (38); producing a plug (52) for positioning in the port (Figs 2A & 2B); and producing a plurality of frangible crosspieces (66) within the port to connect the plug to the structural body.  
However, Broghammer does not disclose wherein the structural body is porous.
Case teaches an acetabular shell (10) in the same field of endeavor.  Said shell comprising a porous reticulated vitreous carbon foam (Col 5: lines 43-62) including a plurality of ligaments (16) defining open spaces (18) there between, with each ligament including a carbon core covered by a thin film of metal (Col 5: lines 63-Col 6: line 11).  Said porous structure provides a strong and lightweight structure resembling that of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the acetabular implant of Broghammer from the material, as taught by Case, in order to create an implant with a porous structure that is strong and lightweight, resembles the structure of cancellous bone, and thereby providing a matrix conducive to bone ingrowth.
Regarding Claim 19, the combination teaches wherein producing the plurality of frangible crosspieces comprises coating the structural body and the plug to form ligaments extending between the structural body and the plug (discussed in paragraph 11).  
Regarding Claim 20, the combination teaches wherein the coating is applied with a chemical vapor deposition process (Case Col 5: lines 48-59).  
Regarding Claim 21, the combination teaches wherein producing the plurality of frangible crosspieces comprises integrally forming (as taught by Broghammer Fig 2A-2B) a plurality of struts (66) with the porous structural body and the plug (52).  
Regarding Claim 22, the combination teaches wherein the porous structural body, the plug and the plurality of struts are simultaneously fabricated with an additive manufacturing process (pages 14-16 of the translation of Broghammer).
Regarding Claim 25, Broghammer discloses the invention substantially as claimed.  Broghammer teaches a method of manufacturing an orthopedic implant, the method comprising: producing a three-dimensional structure (28) using an additive manufacturing process (pages 14-16 of the translation of Broghammer), the three-
However, Broghammer does not disclose wherein three-dimensional structure is porous.
Case teaches an acetabular shell (10) in the same field of endeavor.  Said shell comprising a porous reticulated vitreous carbon foam (Col 5: lines 43-62) including a plurality of ligaments (16) defining open spaces (18) there between, with each ligament including a carbon core covered by a thin film of metal (Col 5: lines 63-Col 6: line 11).  Said porous structure provides a strong and lightweight structure resembling that of cancellous bone, thereby providing a matrix conducive to bone ingrowth (Col 6: lines 6-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the acetabular implant of Broghammer from the material, as taught by Case, in order to create an implant with a porous structure that is strong and lightweight, resembles the structure of cancellous bone, and thereby providing a matrix conducive to bone ingrowth.
Regarding Claim 26, the combination teaches wherein the porous three-dimensional structure comprises a cup-shaped body (Broghammer Figs 1A-3A).  
Regarding Claim 27, the combination teaches wherein each of the plurality of plugs (52) comprises a porous body (as it is made additively).  
Regarding Claim 29, the combination teaches wherein each of the plurality of struts (66) comprises a solid body (i.e., the strut portions of material taught by Case are solid).  
Regarding Claim 30, the combination teaches wherein the method further comprises coating the orthopedic implant with a biocompatible material (taught by Case and discussed in paragraph 17 supra).  
Regarding Claim 32, the combination teaches wherein producing the porous three-dimensional structure using the additive manufacturing process further comprises incorporating a chamfer (shown) located on an inner end of each of the plurality of ports; and simultaneously, using the additive manufacturing process, producing the plurality of plugs (52) within the plurality of ports (38), respectively, further comprises incorporating a head (shown) on each of the plurality of plugs configured to face one of the chamfers; wherein the chamfer and head are angled relative to an axis of insertion of each plug into each port (shown).
Regarding Claim 33, Broghammer discloses the invention substantially as claimed.  Broghammer teaches a method of manufacturing an orthopedic implant, the method comprising: producing a three-dimensional structure (28), the porous three-dimensional structure comprising a plurality of ports (38) extending through the structure (Fig 2A-2B); placing a plurality of plugs (52) within the plurality of ports (Fig 2A-2B), respectively; and connecting the plurality of plugs with the plurality of ports.  
However, Broghammer does not disclose wherein three-dimensional structure is porous formed from reticulated vitreous carbon foam substrate and wherein the plurality of plugs are connected with the plurality of ports with a coating of a biocompatible material.  
Case teaches an acetabular shell (10) in the same field of endeavor.  Said shell comprising a porous reticulated vitreous carbon foam (Col 5: lines 43-62) including a plurality of ligaments (16) defining open spaces (18) there between, with each ligament including a carbon core covered by a thin film of biocompatible metal (Col 5: lines 63-Col 6: line 11).  Said porous structure provides a strong and lightweight structure resembling that of cancellous bone, thereby providing a matrix conducive to bone ingrowth (Col 6: lines 6-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the acetabular implant of Broghammer from the material, as taught by Case, in order to create an implant with a porous structure that is strong and lightweight, resembles the structure of cancellous bone, and thereby providing a matrix conducive to bone ingrowth.
Regarding Claim 34, the combination teaches wherein the coating is applied using a chemical vapor deposition process (Case Col 5: lines 48-59).
Regarding Claim 35, the combination teaches wherein the reticulated vitreous carbon foam substrate and the plurality of plugs are each coated with an additional coating before the coating of the biocompatible material is applied (Col 6: lines 30-43).
Regarding Claim 36, the combination teaches wherein the coating of the biocompatible material forms a plurality of ligaments (66) connecting each of the plurality of plugs (52) to one of the plurality of ports (38).  
Regarding Claim 37, the combination teaches wherein connecting the plurality of plugs with the plurality of ports with the coating of the biocompatible material comprises coating a plurality of carbon core crosspieces extending between the plugs and the plurality of ports (Case Col 5: line 48 – Col 6: line 29).  
Regarding Claim 38, the combination teaches wherein the porous three-dimensional structure comprises a cup-shaped body (Broghammer Figs 1-2A).
Regarding Claim 39, the combination teaches wherein each of the plurality of plugs (52) is produced from reticulated vitreous carbon foam and the coating of biocompatible material is a different material than reticulated vitreous carbon foam (Case Col 5: lines 43-62).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer et al. (WO 2018/024825 A1) in view of Case et al. (US 8,652,212) and in further view of Schroeder et al. (US 2007/0118243).
Regarding Claim 31, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not specifically disclose wherein the method further comprises: scanning cross-sections generated from a 3-D digital description of the orthopedic implant; wherein the additive manufacturing process comprises: incrementally building layers of powder of the orthopedic device based on the scanned cross-sections; and laser sintering successive layers of the powder to form a monolithic structure defining the orthopedic implant.  
Schroeder teaches the manufacture of custom implants [0038] in the same field of endeavor.   Said manufacture allows for the customization of the implant (abstract) and comprising various additive manufacturing techniques [0037] & [0043] wherein the implant is manufactured by scanning cross-sections generated from a 3-D digital description of the orthopedic implant [0048]-[0050]; wherein the additive manufacturing process comprises: incrementally building layers of powder of the orthopedic device based on the scanned cross-sections [0055]; and laser sintering successive layers of the powder to form a monolithic structure defining the orthopedic implant [0043].  Said manufacturing allows for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the implant of the combination in the manner, as taught by Schroeder, in order to create a patient-specific and customized acetabular cup.

Allowable Subject Matter
Claims 23, 24 & 28 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 23, the prior art fails to teach and/or fairly suggest wherein the port comprises a surface area having a first density; and each of the 
Regarding Claim 24, the prior art fails to teach and/or fairly suggest wherein the plurality of frangible crosspieces are formed of biocompatible coating material different than the carbon foam.  
Regarding Claim 28, the prior art fails to teach and/or fairly suggest wherein each removal aperture includes a densified portion having a higher density of porous material than a remainder of each plug.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774